Citation Nr: 1435776	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  13-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, currently evaluated as 10 percent disabling (schedular maximum). 

2.  Entitlement to service connection for strep throat (also described as tonsillitis and tonsillectomy).

3.  Entitlement to service connection for running ears.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1965 to February 1967. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.

A July 2005 rating decision denying service connection for bilateral hearing loss became final.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, new and relevant service treatment records, which were available at the time of the prior decision and could have been obtained, were received in July 2012.  Therefore, the previously denied service connection claim must be reconsidered, not reopened.  38 C.F.R. § 3.156(c).

The Virtual VA and VBMS files have been reviewed.



FINDING OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeals for an increased rating for tinnitus and service connection for strep throat and running ears was requested.

2.  Currently diagnosed bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeals by the Veteran for an increased rating for tinnitus and service connection for strep throat and running ears have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for bilateral hearing loss are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran indicated during the July 2014 Board hearing, that he wished to withdraw the claims concerning entitlement to an increased evaluation for tinnitus and service connection for strep throat and running ears.  The Veteran has withdrawn these claims and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  The Board is granting the claim for service connection for bilateral hearing loss.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.


Service Connection for Hearing Loss

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has hearing loss as a result of acoustic trauma during service.  His DD 214 shows that his MOS was airplane mechanic.  In his November 2013 VA Form 9, he asserted that he experienced extreme acoustic trauma while performing maintenance on the flight line.  The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.  

A June 2005 VA audiology examination shows that the Veteran has a hearing loss disability for VA purposes as examination demonstrated hearing acuity over 40 decibels in the 1000, 2000, 3000 and 4000 hertz thresholds bilaterally and the 500 hertz threshold of the left ear.  A November 2013 statement from Dr. D.M.D. opines that a clinically normal heaving evaluation performed at the Veteran's separation from service was most likely invalid, based on the Veteran's report that he had an ear infection at the time.  Dr. D.M.D. further noted that the Veteran was hospitalized several times in service for severe ear infections, and stated that the likely cause was ruptured eardrums caused by extreme acoustic trauma.  Dr. D.M.D. concluded that the Veteran's severe hearing loss is likely due to the extended exposure to loud jet noise during his active duty service.  

Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that bilateral ear hearing loss was caused by the conceded in-service acoustic trauma, and service connection is warranted.  


ORDER

The issues of entitlement to an increased evaluation for tinnitus and service connection for strep throat and running ears are dismissed.

Service connection for bilateral hearing loss is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


